DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 8/6/2021. Claims 1-3, 5-10, 17, 19 & 20-28 are pending in this application. Claims 4, 11-16 & 18 are canceled. Claims 17, 19 & 20 are withdrawn. Claims 27-28 are new. 
	Claims 1-3, 5-10 & 21-28 are examined in this Office Action.
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 27, line 10: after “electronic”, delete “device” and insert --component--.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

3.	Claims 1-6, 7, 9, 24, 25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (US 2009/0224386) in view of Steijer et al. (US 2011/0089438).
Re claims 1, 2, 27 & 28, Camacho teaches, in flip side view of Figs. 6, 7 & 10, [0040, 0041, 0048, 0049], an electronic device, comprising: 
-an electronic component (sensor die 124) comprising a sensor (die itself or optically active area 126) and an electrical interconnect (contact pads 129); 
-a substrate (120) comprising an electrically conductive material (e.g. material of leadframe) and a translucent mold compound (pre-molded lead frame with window 122 or molding compound 132 itself), wherein the electrically conductive material (material of leadframe) is coupled to the translucent mold compound (132) and wherein the electrical interconnect (129) of the electronic component (124) is coupled to the electrically conductive material of the substrate (120) (via 128); and 
-a translucent underfill (130) on a top surface (e.g. at active area side) of the electronic component (124) contacting the electrical interconnect (129) and between the translucent mold compound (132 or window 122) and the sensor (124), wherein the translucent underfill (130) surrounds the electrical interconnect (129), wherein the translucent underfill (130) is exposed from a bottom side of the substrate (120) (viewed from pre-molded leadframe, or window 122 or considered exposure prior to forming molding compound 132 & Fig. 7 shows 134 exposed) and a bottom surface (e.g. non active area side) of the electronic device is exposed from the bottom side of the substrate (120) (e.g. considered prior forming molding 132); and 

Note: under BRI, optical active area 126 can be considered as claimed sensor (similar to circuitry 122 shown in Fig. 1 of the present invention). 

    PNG
    media_image1.png
    235
    613
    media_image1.png
    Greyscale

Camacho teaches optical grade resin compound of window [0041, clear epoxy molding compound [0054], clear underfill [0060] & resin, silica and epoxy as molding compound [0050], but does not explicitly/clearly teach translucent mold compound & underfill. 
Steijer teaches “The underfill of the first and/or second opto-electrical element may be transparent or transluce1nt, for example silicon underfill. The underfill of the first and/or second opto-electrical element may comprise epoxy.” [0025]. 
As taught by Steijer, one of ordinary skill in the art would utilize and modify the above teaching to obtain translucent mold compound and underfill as claimed, because it involves only routine skill in the art without undue experimentation to obtain desired 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Steijer in combination Camacho due to above reason. 
Note: translucent material such as silica supported by US 2017/0263833, [0055]. 
Re claim 3, Camacho teaches the electronic component comprises a semiconductor die (124), and wherein the electrical interconnect (128) comprises a wafer bump (solder bump) (Fig. 6, [0048]).
Re claim 6, in combination cited above, Camacho teaches the translucent underfill (130) contacts the sensor (124, 126) and the translucent mold compound (132) (Fig. 6). 
Re claim 7, in combination cited above, Camacho teaches, Fig. 7, the translucent underfill comprises a mold compound (134), the electrical interconnect comprises solder (128), and the electrically conductive material comprises copper (copper of leadframe), and wherein the electrically conductive material contacts the translucent mold compound (132).
Re claim 9, in combination cited above, Camacho teaches a top surface of the translucent mold compound (152) is substantially coplanar with a top surface of the electrically conductive material (of leadframe 144) (see a flip side of Fig. 10) (or 122 coplanar with 120, flip side of Fig. 6). 
Re claims 24-25, in combination cited above, Camacho teaches an edge of the translucent mold compound (132) is substantially coplanar with a lateral side of the electrical conductive material (upper side surface of 120); and an edge of the translucent mold compound (132) is exposed at a lateral side of the substrate (120) (Fig. 6). 
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho as modified by Steijer as applied to claim 1 above and further in view of Son et al. (US 2019/0095004). 
	The teachings of Camacho/Steijer have been discussed above. 
	Re claims 8 & 10, Camacho/Steijer do not teach the sensor comprises a fingerprint sensor and the substrate comprises a cavity and the electronic component is within the cavity. 
	Son teaches, Fig. 4, [0061, 0090], the sensor comprises a fingerprint sensor and the substrate (200) comprises a cavity and the electronic component (120) is within the cavity. 
	As taught by Son, one of ordinary skill in the art would utilize the above teaching to obtain a fingerprint sensor and electronic component formed within a cavity of substrate, because it aids in achieving an improved & waterproof fingerprint sensor module.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Son in combination Camacho/Steijer due to above reason. 
5.	Claims 21-23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho as modified by Steijer as applied to claim 1 above and further in view of Wu (US 2003/0067057).
	The teachings of Camacho/Steijer have been discussed above. 
Re claim 21, in combination cited above, Camacho teaches the electrically conductive material (of 120) comprises a lead (of leadframe) contacting a top side of the translucent underfill (130) (see flip side of Fig. 6). 
Camacho/Steijer does not teach a flank contacting a lateral side of the translucent underfill. 
Wu teaches, Fig. 4, [0036], a flank (side of 32) contacting a lateral side of the translucent underfill (bottom part of 35 next to bump 34). 
As taught by Wu, one of ordinary skill in the art would utilize the above teaching to obtain a flank contacting lateral side of the transparent underfill as claimed, because it aids improving overall heat dissipating efficiency of the formed package, Further, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Wu in combination Camacho/Steijer due to above reason. 
Re claim 22, in combination cited above, Wu teaches the translucent mold compound (35) contacts a top side of the flank (Fig. 4). 
	Re claim 23, in combination cited above, Camacho teaches the translucent mold compound (132) contacts a lateral side of the lead (of 120) (Fig. 6). 
Re claim 26, in combination cited above, Camacho teaches a top side of the lead (part of 144) is exposed through the translucent mold compound (152) (Fig. 10). 
Response to Arguments
6.          Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
	The current claims are amended include newly added features, alternative/different interpretation is applied. Rejection under Camacho in view of Steijer is also changed to meet the current claims. 
	Applicant submits “None of the cited references teaches or discloses “wherein the translucent underfill is exposed from a bottom side of the substrate”, “a solder ball coupled 
	The examiner respectfully disagrees. 
	Under BRI, and based on claimed language and the Figures, Camacho’s figures are considered as flip side view, e.g. substrate 120 on top and over component 124 on bottom, in order to compare with features shown in Fig. 1 of the present invention. 
	First, the claims do not directed to final structure or an intermediate structure, when considering prior to forming a mold compound 132, Camacho’s Fig. 6 does teach underfill 130 and electronic component 124 exposed from bottom surface of substrate 120. In view of Fig. 7 alone, it shows underfill 134 exposed from bottom surface of the substrate 120. 
	Second, when the figures are flipped to consider the claims and compared with Fig. 1 of the claimed invention, active area 126 of sensor die 124 in Camacho’s Fig. 6 becomes a top surface, hence contact pads 129 (electrical interconnect) is disposed on top surface of sensor die 124. Fig. 6 also shows solder bump 128 coupled to electrical conductive material of substrate 120 and disposed adjacent to a bottom surface of die sensor 124 based on thickness of the die 124. Further, the above rejection considers a difference between solder ball 128 & electrical interconnect 129, shown in Fig. 6. 
	As result, given a broadest reasonable interpretation, Camacho and Steijer teach the claimed invention. Details are included in the above discussion/rejection. 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        8/11/21